..
 .!$
 !3                       OFFICE     OF    THE      ATTORNEY         GENERAL           OF      TEXAS
                                                        AUSTIN
 .<
: QrsRALDc. MInN
  *TTo***v cxilUI”,l. -




                stat.8 ImSFd Of Dental                   S?i~arr;inerS
                Austin,   rexas

                                                            Attention       -


                                                            Opfllion, YO . 0



                                                                                     e departmat       OF insti-


                                                                                ion upon which         you   rs-



                                                                                 deatfsts,
                                                                        tlg Wh8thel' OF
                                                                        eelwe in Texas
                                                                        ate d8fSrtZGent



                                                       the State to regulate  the preetica
                                                    in drtue   0i the pollee parer to prv-
                                                   lth     pr’cclsslg     the sac3 as the practice
                                                                         Article 4~8 of’ the Revised



                                   *ii0   person         shall   practice       or    offer,     or
                          atteqt  to practice   dentistrpior,d~tal     sur-
                          gefy fn this State, sithoyt l'iret hauin&ob-
                          tsined a lioense Prou; the State    Goard of
                          Deohl. iixaa:;ln*rs,as prc~'id~d for in this
                          lar, pro0id.c:~ that physicians   ai52 suxy+2;1e
                          map, in the regular pract~ics of their pro-
                          fession,  extract teeth or z:ake ap
                          for Lhc relief   uf pain.   lottring
State    Board        of Dental      ExarzAnero - page      2




     plies ta any pereon legally engaged In the
    .-practioe OF dentistry in Texas at the tima
     of the passage of this lw.*


                Article      4SDla     dsclarcsr

              *tiny person           shall be regrrdsd  as prre-
        ticing deutLstry             within the meaning  of thin
        Choptar:

              l(l) Who publicly prOf8SS8S          t0 b8 8 den-
        tiat  or dental aurg%an or rho uses or per-
        l,it8 t0 08 US&     POX’ biaself   Or fOl'   al-if OtbW'
        person,   the title   OP ‘DOCt8r’,    ‘Dr.*      *Dcwtor
        oi   Uental      Surgery*,      *B.   D.   S.‘,   ~Doctor   of
        Dantal Wdieina*,       *D. Y. D .* or any atber lst-
        t%ra, titla, t%rrcs or desuriptl*a       matter ebickJ
        dfreatly  or indU%etly       repreeenta  him as being
        aPle to diagnose,      treat, re2zove stains or em-
        crations  frw    teeth, operate or prescribe       for
        any disease,   pain, injury, daficiency,       defcrm-
        ity or physiml     condition     of the bumn   teeth,
        alteolar  pr%%es$,     gum   or jars.

              '(2) Ibo shall offer or uniiertaks,      by any
        aeaua or a&hod%    rbstaosrer,    to diagnose,   treat,
        reao~ 9 ataim,   or concretioas     Prcm teeth, or
        shall treat,   aperate or prescribe,     by any weans
        or m&hods, for any dlseilsn, pain, injury, de-
        Cieleneg, defvrsiity or physicral oonditian or the
        buam teeth,   alrtular  procoos,  gum or jaw,     and
        charge tlxeref5r, directly   or im.!tre%tly, maey
        or     other    so33pcnsatl.on.g
              amj- persun              suttiari.xd ttr pructico den-
        tistry or dental                   -ry
                                       SW,*.    in this Ytste either
        under this         or any Porruer law oP rexas,              shall
        plats     his     lloouse       on crhibitlon     In   his   of-
        flc% rhere             safd   lic%n89   shall   be in plafZI
        vi.oa of patient8.   uo sueb person ahr11 de
        any operation   In the south of a patient,  or
        treat any lesions of the muth     or teeth,
        without having said llaense ss exhibited.*


              Article 711&a (Vernon*s codiPlcation                         of   the
Code)    defines   practicing denistry as fallorsl

              *Any person              shell be regarded ss proo-
        tioing dentistry               rithln the w%nfng of this
        Cbapt er I

                “1. Xho publicly   proissues   to be a
        dentist   or dental suqeon     or *ilo represents
        bla;aell  QS being abie to dlsgnase,      treut, r+
        xhov~ stalna or concretions     fron: teeth, apsr-
        ate or prescribe    for any dlserse,    psin, ln-
        jury, dePiciency,    deformity   or pbyaiool    con-
        dlticrn ciT Lbe huxi3.n teeth, alveolar    process,
        gut5 iir Jam.            a a l*

                We court              OP Critinal   d.ppeafs in dsw%ine t.
stata, 125 Yeates d. (2) mo,                     he~id thirt aa inPomstion  charg-
fns tirt one bad publLcly                   proPesaed     to be 0 physician            or
surgeon, onit had offered its treat any disease or oPd&r,
mntal   or physlcvl,  charged the cPPenae oP uniavf’ul prac-
tice of 593LLcFno, *ith1n the lan~u”g0 of a siiaaimr stat-
ute, tc ths one hwcinabcse    quet&, detinlnq the prac-
tice of dentistry.

                te      aoai     not to argue, we need         not to construe
the     abate   statutes,          re need hnlg to red          them to df~toper
the intontiun of tho tcgislofurs,                       and that intmticm             is
that “5 ane r;;;?y jJri*ctice dentistry                  ivit,he~t a,llc.*rise
tiizx=ePcr.
    ocie’“Jp~er
.    dssistant